DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A & B (Figs. 1-2) in the reply filed on 21 Mar 2021 is acknowledged. Applicant has indicated Species B as an obvious variant of Species A (Pg. 6) and thus both Species A & B will be examined. Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C-G (Figs. 3-7), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 Mar 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 22 Sep 2016. It is noted, however, that applicant has not filed a certified copy of the CN 201610839387.9 application as required by 37 CFR 1.55.
Claim Objections
Claim(s) 1-5 is/are objected to because of the following informalities:
Claim 1, Ln. 5 should include some form of punctuation following “airflow forming device” to separate it from the following “wherein” clause
Claim 2, Ln. 10 recites “to data or signals” which should read “to the data or signals” following the recitation in claim 1
Claim 4, Ln. 12 recites “circle” which appears intended to read “cycle”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an airflow forming device … configured to form an airflow at least corresponding to human inhalation in the ultrasonic gas sensor during human respiration” which has been interpreted as invoking 35 U.S.C. 112(f). The specification of the instant application indicates that the airflow forming device is “disposed in the oxygen generator” (¶0043) and includes “bypass pipe 4 and part of the oxygen delivery pipeline between the bypass pipe and the human respiratory organ” (¶¶0043, 0046, 0048, 0052, 0056, 0059, 0062). The 35 U.S.C. 112(f) interpretation of the “airflow forming device” limitation thus requires the same structure which is alternately recited in the instant claim as “oxygen delivery pipeline”. It is improper for a claim to identify the same structure with two alternate naming conventions. The “airflow forming device” appears to be part of the “oxygen supply unit” with the “oxygen delivery pipeline” then a component of the “airflow forming device”.
Claim 2 recites the limitation “a bypass pipe” in Ln. 1 which deems the claim indefinite. As was discussed in the above rejection of claim 1, the structure of the 
Claim 2 recites the limitation “a closed state” in Ln. 12 which deems the claim indefinite. It is unclear whether reference is intended to the prior closed state or to a new closed state. For the purposes of examination the limitation will be interpreted as reading “the closed state”.
Claim 4 recites the limitation “a bypass control valve” in Ln. 1-2 which deems the claim indefinite. As was discussed in the above rejection of claim 1, the structure of the bypass control valve is understood as a component of the “airflow forming device”. However, the instant claim has not explicitly recited this relationship which leaves it indefinitely whether an alternate bypass control valve is being claimed. For the purposes of examination the bypass control valve will be interpreted as an element of the airflow forming device.
Claim 4 recites the limitation “a starting moment” in Ln. 4 which deems the claim indefinite. It is unclear whether reference is intended to the prior starting moment or to a new starting moment. For the purposes of examination the limitation will be interpreted as reading “the starting moment”.
Claim 4 recites the limitation “a closed state” in Ln. 5 which deems the claim indefinite. It is unclear whether reference is intended to the prior closed state or to a new closed state. For the purposes of examination the limitation will be interpreted as reading “the closed state”.
Claim 4 recites the limitation “an inhalation airflow” in Ln. 5 which deems the claim indefinite. It is unclear whether reference is intended to the prior inhalation airflow or to a new inhalation airflow. For the purposes of examination the limitation will be interpreted as reading “the inhalation airflow”.
Claim 5 recites the limitation “if the bypass control valve is closed each time” in Ln. 1-2.  It is unclear what is meant by the phrasing “each time”. It appears the “each time” language may be intended to refer to the “this moment” language later used in the claim. This interpretation will be applied and should be made clear in amended claim language.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oxygen generating unit” in claim 1, “airflow forming device … configured to form an airflow at least corresponding to human inhalation in the ultrasonic gas sensor during human respiration” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “oxygen generating unit” is found in the instant specification as at least: an oxygen producing unit for generating oxygen, a gas storage tank component for storing the oxygen, etc. (¶¶0013, 0015).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S. Pub. 2012/0055475) in view of Maeda et al. (U.S. Pub. 2010/0242734).
Regarding claim 1, Wilkinson discloses an oxygen generator (Fig. 1 & 4A; ¶¶0090-0091) for respiration-synchronized oxygen supply, comprising a control unit (#400; ¶0091) for controlling operation of the oxygen generator, an oxygen generating unit (Figs. 1 & 4A #106, 302, 304; ¶0091), an oxygen supply unit (Fig. 4A elements downstream of #106) for delivering oxygen provided by the oxygen generating unit to a human body (Fig. 4A “to user”), a detection element (#185; ¶0098) for detecting human inhalation or respiration, and an airflow forming device (e.g. Fig. 4A elements downstream of #106); wherein the oxygen supply unit comprises an oxygen delivery pipeline (Fig. 4A between #106 and “user”) which is capable of communicating with a human respiratory organ and an oxygen supply valve (#160; ¶0091) disposed on the oxygen delivery pipeline, an ultrasonic gas sensor (¶0098) is used as the detection 
Wilkinson fails to disclose the ultrasonic gas sensor is capable of detecting both a human inhalation or respiration airflow and an oxygen concentration; and the ultrasonic gas sensor is configured to detect both the human inhalation or respiration airflow and the oxygen concentration of gas outputted by the oxygen generator. Wilkinson teaches use of a separate ultrasonic gas sensor (#165; ¶0094) for detecting an oxygen concentration of gas outputted by the oxygen generator.
Maeda teaches an oxygen concentrator (Fig. 1) and teaches an ultrasonic-type sensor may be used to perform measurements of oxygen concentration and oxygen 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Wilkinson the ultrasonic gas sensor is capable of detecting both a human inhalation or respiration airflow and an oxygen concentration; and the ultrasonic gas sensor is configured to detect both the human inhalation or respiration airflow and the oxygen concentration of gas outputted by the oxygen generator in order to provide the benefit of using a single sensor to perform measurements of both oxygen concentration and oxygen flow rate with which results in reduction in size and number of components in view of Maeda.
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Wilkinson fails to teach or suggest all required limitations of the instant claim with particular consideration on the location of the bypass pipe and its relationship to the ultrasonic gas sensor. One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Wilkinson in order to have arrived at the instantly claimed invention without improper hindsight reasoning.

It is further noted that the instant claim encompasses subject matter which was indicated as allowable over the prior art in the International Search Report resultant of the parent WO application to the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Applicant is reminded that all withdrawn claims will be reviewed for potential rejoinder in accordance with MPEP 821.04 once an independent claim is found in condition for allowance. Applicant is encouraged to carefully review the text of all withdrawn claims to ensure their clarity and compliance with 35 U.S.C. 112(b) in order to place them in best condition for subsequent review.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785